DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 

The present application is being examined under the pre-AIA  first to invent provisions. 
Claim(s) 2 and 20-21 have been cancelled.
Response to Arguments
Applicant’s arguments (hereinafter “arguments”) with respect to claim(s) 1, 3-19 and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In regard to previous claim rejections 
“Appellant contends that the Examiner’s obviousness-type double patenting rejection is improper because the Examiner has not made clear the differences between the inventions defined by the conflicting claims and the Examiner has not made clear why a person of ordinary skill in the art would conclude the invention define in the claim at issue is either anticipated or would have been an obvious variation thereof (Appeal Br. 12).
The Examiner finds that the instants claims are “anticipated” by the patented claims (Final Act. 17). The Examiner finds that the claims in the patents and present claims recite the following common subject matter: an apparatus comprising an input magnet, an output magnet, and a magnetic junction device having free magnetism coupled to the input and output magnets (Final Act. 17). The Examiner further explains how the appealed claims and the patented claims each recite the required input and output magnets and a magnetic junction coupled to the input and output magnets (Final Act. 17).
The Examiner’s analysis acknowledges there are differences between the appealed claims and the claims of the two issued patents (Final Act. 17). The Examiner, however, does not identify any of the differences and instead states that the patented claims “anticipate” the appealed claims (Final Act. 17). In fact, it is unclear whether the Examiner is attempting to make a statutory double patenting rejection instead of a non-statutory (obviousness-type) double patenting rejection. Without a clear presentation of the differences, the Examiner has not established that the claimed subject matter would have been obvious over the claims of U.S. patents 9,570,139 and 9,070,468 on the ground of nonstatutory obviousness-type double patenting. We are constrained to reverse the Examiner’s rejection.”
This Office action cures any deficiencies in regard to obviousness-type double patenting the Board decision may have found.
	Additionally, the arguments dated 1/25/2021 request that double patenting rejection be held in abeyance and that a terminal disclaimer may be submitted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(25) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for An apparatus comprising: an input magnet with free magnetization; an output magnet with free magnetization; a channel directly coupled [sic] to the input and output magnets; and a magnetic junction having a free magnetic layer coupled to the input magnet and the output magnet; does not reasonably provide enablement for a first layer positioned between the input magnet and the free magnetic layer; and a second layer positioned between the output magnet and the free magnetic layer, wherein the first and second layers are coupled to each other.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. At least [0027] in the Specification of the instant Application discloses: “The term "coupled" means either a direct electrical or magnetic connection between the things that are connected, or an indirect connection through one or more passive or active intermediary devices.” And “connected” means a direct electrical connection between the things that are connected, without any intermediary devices. Therefore, it would appear the claim limitation “a channel directly coupled to the input and output” could be read as: (1) a channel connected to the input and output, and also as: (2) a channel directly indirectly connected to the input and output. This raises issues of indefiniteness, at the very least. Additionally and relevantly to 112(a), the arguments dated 1/25/2021 at page 10 submit “The new claims are supported by the specification. See, for example, FIG. 1 and associated paragraphs.” It seems that FIG. 1 nor FIGS. 2-10 provide support for “a first layer positioned between the input magnet and the free magnetic layer; and a second layer positioned between the output magnet and the free magnetic layer, wherein the first and second layers are coupled to each other.” FIG. 1 discloses input magnet 111, free magnetic layer 108 and first layer 109 positioned therebetween. FIG. 1 also discloses output magnet 112; yet there does not seem to be support for the claimed second layer positioned between the output magnet 112 and the free magnetic layer 108; that is, there is only one layer 109. The specification cites layer 109 at paragraphs [0035] and [0079]; yet there does not seem to be any teachings or suggestion that layer 109 includes first and second layers.
Claim(s) 26-29 depend from claim 25 and as such are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(b) and/or 102(e) as being anticipated by US Patent No. 5734605 to Zhu et al. (“Zhu”).
 	As to claim 1, Zhu teaches An apparatus comprising: an input magnet; an output magnet; a channel connected to the input and output magnets; and a magnetic junction having a free magnetic layer coupled to the input and the output magnet, wherein the input and output magnets have free magnetizations (As found in at least FIGS. 1 and 4: input magnet 53 in 41, output magnet 53 in 42, channel 56 connecting 53 in 41 and 53 in 42; magnetic junction 51/52 in 41 or 51/52 in 42 “coupled” to input and output magnets (as found in at least [0027] in the Specification of the present Application, “coupled” means “either a direct or an indirect connection through one or more passive or active intermediary devices”); input and output magnets having free magnetization as found in FIG. 1: note magnetization direction arrows 21 and 22 pointing in opposite directions; also refer to at least Column 4, lines 36-38, and Column 6, lines 46-48).
	As to claim 3, Zhu teaches wherein the magnetic junction is a spin valve (As found in at least Column 4, lines 57-61).
	As to claim 16, see rejection to at least claim 1; moreover, the method is inherently taught by the apparatus.
	As to claim 17, see rejection to at least claim 3
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-7, 9 and 17-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5734605 to Zhu et al. (“Zhu”) in view of U.S. Publication No. 20120314489 to Lija et al. (“Lija”).  
As to claim 3, Lija teaches wherein the magnetic junction is a spin valve (At least paragraphs [003] and [0027] teach the magnetic junction 110 is a spin device, not unlike the device in the Application).
 and Lija are analogous art because they are from the same field of endeavor regarding magnetic devices that may be operated under spin valve conditions.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Zhu as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Lija also as set forth in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art at the time of the effective filing: both Zhu and Lija teach their devices can be operated under spin-transfer (spin valve) conditions; moreover, at least Lija in at least [0003] teaches such spin-control can be effectuated by using an external magnetic field, or using spin-torque transfer switching; thus providing alternative methods of operation, making the combination of teachings advantageous in operating magnetic-type devices.  
Therefore, it would have been obvious to combine Zhu with Lija to make the above modification.  
As to claim 4, Lilja teaches wherein a magnetic control node is coupled to the free magnetic layer of the magnetic junction (At least FIG. 1 teaches such magnetic control node 140 coupled to the free magnetic junction 116; alternatively, at least paragraph [0027] teaches such control implicitly found in such teachings: " the magnetic orientation of free layer 116 can be controlled by using an external magnetic field, or by using spin-torque-transfer (STT) 
As to claim 5, see rejection to at least claim 4.
As to claim 6, Lilja teaches comprises a layer coupled to the free magnetic layer of the magnetic junction and the input and output magnets (First, refer to rejection to claim 1; At least FIG. 1 teaches layer 112 coupled to the free layer 116 and to the input/output magnets).
As to claim 7, Lilja teaches wherein the layer is a spin-scramble layer that makes electron current from the free magnetic layer of the magnetic junction polarized (In commonality with page 9 of the Specification of the present Application: layer 109 non-spin polarizing (de-phase electrons), layer 112 in the reference is also a non-spin polarizing and de-phase electrons by its electro-magnetic properties of being having fixed magnetization).
As to claim 9, Lilja teaches a portion of the channel is coupled to ground (At least FIG. 6 teaches an embodiment in which the channel connecting the input and output magnets, i.e., 600 and 612, is coupled to ground).
As to claim 17, see rejection to at least claim 3.
As to claim 18, see rejection to at least claim 4.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5734605 to Zhu et al. (“Zhu”), in view of US Publication No. 20120314489 to Lilja et al. (“Lilja”) in view of U.S. Publication No. 20100074092 to Zhu et al. (“Zhu2”).  
claim 8, at least Zhu2 teaches the layer includes one of ruthenium or thallium (At least paragraph [0029] teaches the layer 208 includes ruthenium, and is a pinned layer).
Zhu and Lilja and Zhu2 are analogous art because they are from the same field of endeavor regarding apparatuses including magnetic elements.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Zhu as set forth in this Office action and as found in the whole of the reference with the relevant teachings of Lija and Zhu2 also as set forth in this Office action and as found in the whole of the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art: both Lilja and Zhu2 teach a layer that serves the purpose of non-spin by maintaining a fixed magnetization and such layer can be accomplished by ruthenium, as in the teachings of Zhu2.  
Therefore, it would have been obvious to combine Zhu, Lilja with Zhu2 to make the above modification.
As to claim 19, see rejection to at least claim(s) 7-8.
Claim(s) 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5734605 to Zhu et al. (“Zhu”), in view of US Publication No. 20110286264 to Kobayashi (“Kobayashi”).  
As to claim 10, while Zhu teaches the magnetic junction, as found in the rejection to claim 1, and while Zhu teaches an electrical conductive layer 55/57 connects to the magnetic junction 51, Zhu may not expressly teach a fixed magnetic layer coupled to a power supply node.

Zhu and Kobayashi are analogous art because they are from the same field of endeavor regarding apparatuses including magnetic elements.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Zhu as set forth in this Office action and as found in the whole of the reference with the relevant teachings of Kobayashi also as set forth in this Office action and as found in the whole of the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art, and as found in at least [0078] in Kobayashi: the power supply node can be biased accordingly for read operations
Therefore, it would have been obvious to combine Zhu with Kobayashi to make the above modification.
Claim(s) 11, 13 and 22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5734605 to Zhu et al. (“Zhu”), in view of US Publication No. 20110286264 to Kobayashi (“Kobayashi”), further in view of US Patent No. 5784225 to Saito et al. (“Saito”).  
As to claim 11, at least Saito teaches a layer which includes Pt, wherein the layer is adjacent to the fixed magnetic layer (As found in at least claim 7: placing the surface of said pinned magnetic layer which is opposite to said non-magnetic intermediate layer in direct contact with a second antiferromagnetic layer of a PtMn alloy).
 are analogous art because they are from the same field of endeavor regarding apparatuses including magnetic elements.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Zhu as modified as set forth in this Office action and as found in the whole of the reference with the relevant teachings of Saito also as set forth in this Office action and as found in the whole of the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art, and as found in at least Saito at Column 7, lines 17-25.
Therefore, it would have been obvious to combine Zhu as modified with Saito to make the above modification.
As to claim 13, see rejection to at least claim 11: Platinum (Pt) is a metal.
As to claim 22, see rejection to at least claim 11.
Claim(s) 12 and 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5734605 to Zhu et al. (“Zhu”), in view of US Publication No. 20110286264 to Kobayashi (“Kobayashi”), further in view of US Publication No. 20110051503 to Hu et al. (“Hu”).  
As to claim 12, at least Hu teaches wherein the fixed magnetic layer includes Co (As found in at least [0054]: pinned layer comprises or includes cobalt (Co)).
Zhu as modified and Hu are analogous art because they are from the same field of endeavor regarding apparatuses including magnetic elements.

Therefore, it would have been obvious to combine Zhu as modified with Hu to make the above modification.
As to claim 23, see rejection to at least claim 12: [0054] in Hu teaches CoFe alloy included.
Claim(s) 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5734605 to Zhu et al. (“Zhu”), in view of US Publication No. 20110286264 to Kobayashi (“Kobayashi”), further in view of US Patent No. 5784225 to Saito et al. (“Saito”), and further in view of US Publication No. 20070109839 to Katti et al. (“Katti”).
As to claim 14, at least Katti teaches wherein the metal layer includes Cu (As found in at least [0005]: separated by a thin layer of a non-magnetic intermediate metal layer (often copper)).
Zhu as modified and Katti are analogous art because they are from the same field of endeavor regarding apparatuses including magnetic elements.

Therefore, it would have been obvious to combine Zhu as modified with Katti to make the above modification.
Claim(s) 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5734605 to Zhu et al. (“Zhu”), in view of US Publication No. 2012/0314489 to Lilja et al. (“Lilja”) in view of U.S. Publication No. 20120176154 to Behin et al. (“Behin”).  
As to claim 15, while at least Zhu as modified with at least Lilja teaches substantially the claimed invention except, expressly, a first contact layer positioned between the input magnet and the free magnetic layer; and a second contact layer positioned between the output magnet and the free magnetic layer.
Yet, complementarily and relevantly, Behin teaches an apparatus comprising an input magnet, and output magnet as found in at least FIG. 1; these magnets are coupled through a channel 104; moreover, at least paragraph [0055] teaches that these input/output magnets include ohmic contacts; since at least the channel makes contact with the input and output magnets, the contacts are also coupled. 

Zhu, Lilja and Behin are analogous art because they are from the same field of endeavor regarding apparatuses including magnetic elements.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Zhu, Lilja as set forth in this Office action and as found in the whole of the reference with the relevant teachings of Behin also as set forth in this Office action and as found in the whole of the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art: in an apparatus that may comprise magnets it may be possible to configure such magnets to couple to the rest of the apparatus directly without need of any contacts, it is advantageous, as found in Behin, to have an ohmic contact: prevents back-injection charges as in [0055]).  
Therefore, it would have been obvious to combine Zhu, Lilja with Behin to make the above modification.
Claim(s) 24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5734605 to Zhu et al. (“Zhu”), in view of US Publication No. 20020036877 to Sakakima et al.  (“Sakakima”).
As to claim 24, at least Sakakima teaches wherein the fixed magnetic layer includes: B (As found in at least [0033], [0074]: pinned layer includes boron (B)).
Zhu and Sakakima are analogous art because they are from the same field of endeavor regarding apparatuses including magnetic elements.

Therefore, it would have been obvious to combine Zhu with Sakakima to make the above modification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable, claim(s) 1-23 of U.S. Patent No. 9070468.  Although the claims at issue are not identical, they are not patentably distinct from each other because the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0291744, US 8779496, US 8711608, and US 2010/0195381.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827


/FERNANDO HIDALGO/
Primary Examiner, Art Unit 2827